Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 29, 2016

                                            No. 04-16-00528-CV

    IN RE VALERO ENERGY CORPORATION; Valero Refining-New Orleans, LLC; Valero
      Refining-Texas, L.P.; Valero Services, Inc.; Valero Unit Investments, LLC; Valero Retail
     Holdings, Inc.; Valero International Holdings, Inc.; and Valero Refining and Marketing Co.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On August 18, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.



           It is so ORDERED on September 29, 2016.


                                                            _________________________________
                                                            Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.


                                                            ___________________________________
                                                            Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2011-CI-04253, styled Judith Albarran et al v. Koch Specialty Plant
Services, et al, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Michael E. Mery
presiding.